DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 18 “a thermally conductive material disposed between the winding end turns and interior wall of the housing so as to create a heat path from the winding end turns, through the stack of lamination sheets and the to the housing” is unclear. It is not clear what structure is the thermally conductive material. The material could be the bonding material 53 between the stator lamination sheets; the electrically insulative and thermally conductive potting 302; the vacuum pressure impregnation of the windings (pg 19, lns 10-23); or the first resin 320 of claim 24 (pg 16, lns 5-13). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4, 7, 9-11, 13,16 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Applegate (US20060197394, “Applegate”) in view of Mock (US20090108702, “Mock”), Torossian et al. (US4103195, “Torossian”) and Bahr (US20130278088, “Bahr”).
Re claim 1, Applegate discloses a self-cooling motor comprising: 
a housing (fig 16a, para [0056], includes 1620, 1610 & 1612) which functions as a heat sink (figs 16a-b, para [0052]), the housing having an interior space (figs 16a-b, para [0056]) and an interior wall (figs 16a-b, para [0056]) extending about the interior space (figs 16a-b, para [0056]); 
a stator assembly 1606 (figs 16a-b, para [0050]) disposed within the interior space of the housing (figs 16a-b, para [0050]) and attached to the interior wall (figs 16a-
a rotor 1604 (figs 16a-b, para [0050]) located within the interior space 1606 (figs 16a-b, para [0050]) and radially inward from the stator assembly 1606 (figs 16a-b), wherein there is a gap between the rotor 1604 and stator assembly 1606 (figs 16a-b , para [0056]) and wherein the rotor 1604 and the stator assembly 1606 cooperate to produce flux (para [0052], [0053] & [0055], inherent for a motor with stator windings and rotor magnets), 
the rotor 1604 comprising a hollow cylindrical member (figs 16a-b, 17c & below, para [0054]) having an interior region (figs 16a-b, 17c & below), an interior wall extending about the interior region (figs 16a-b, 17c & below), an exterior surface (figs 16a-b, 17c & below), a first end (figs 16a & below), and an opposite second end (figs 16a & below), 
the rotor 1604 further comprising a plurality of magnets 1614 (figs 16a-b, 17a-c & 17e, para [0050]), a rotor shaft support structure (figs 16a-b, 17a-c, 17e & below, para 
a pair of cover members 1610, 1612 (figs 16a-b), where one cover 1612 is removably attached to one end of the housing (figs 16a-b) and the other cover 1610 is removably attached to an opposite end of the housing (figs 16a-b);
 	bearings 1622, 1624 (figs 16a-b, para [0051]) to locate and support the rotor shaft 1602 relative to the housing (figs 16a-b, para [0056]);
a first fan structure 1632 (figs 16a-b & 17h) attached to the first end of the hollow cylindrical member (figs 16a-b, 17e & below) and having at least one fan blade (figs 16a-b & 17h);
a second fan structure 1634 (figs 16a-b & 17g) attached to the opposite second end of the hollow cylindrical member (figs 16a-b, 17e & below) and having at least one fan blade (figs 16a-b & 17g);
whereby as the rotor 1604 rotates in either direction (figs 16a-b, fan blade structure is capable of moving air regardless of rotation direction), the fan blades of the first fan structure 1632 and the fan blades of the second fan structure 1634 circulate air around the magnets 1614 and interior space of the housing in order to effect convective cooling that causes the transfer of heat from the rotor 1604 to the housing thereby preventing the magnets 1614 from becoming saturated with heat (para [0054]).

. 

    PNG
    media_image1.png
    365
    603
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    301
    392
    media_image2.png
    Greyscale

Applegate discloses claim 1 except for:
deep-slot laminations;
the laminated sheets are bonded together with a material to create a thermal block that enhances heat transfer from the stator assembly to the interior wall of the housing; and
each cover is configured with an inner portion that is sized and shaped to substantially encapsulate and directly contact the winding end turns of the stator assembly so as to cause transfer of heat from the winding end turns to the covers and away from the magnets.
Mock discloses changing stator slots to deep slot (para [0007]-[0008], comparing figs 1 & 2) in order to have faster spin-up (para [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the laminations of Applegate to be deep-slotted laminations, as disclosed by Mock, in order to have a faster spin-up, as taught by Mock (para [0007]).
Torossian discloses the laminated sheets (figs 1-3, col 2, lns 62-68) are bonded together with a material (figs 1-3, col 2, lns 62-68) having electrically insulative and thermally conductive properties (col 2, lns 9-17 & col 8, lns 62-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the laminated sheets of Applegate in view of Mock to be bonded together with a material having electrically insulative and thermally conductive properties, as disclosed by Torossian, in order to integral bond the stator with a single insulating coating with improved heat transfer, as taught by Torossian (col 2, lns 9-17). It is pointed out that Applegate in view of Mock and Torossian discloses a thermal block that enhances heat transfer from the stator assembly to the interior wall of the housing, since Applegate discloses the interior wall of 1620 acts as a heat sink and the stator assembly is held by the interior wall (fig 16a-b, para [0050] & [0054]); and Torossian discloses the bonding material is thermally conductive (lns 9-17 & col 8, lns 62-68).
Bahr discloses the cover 39 (fig 3) is configured with an inner portion 41 (fig 3) that is sized and shaped to substantially encapsulate and directly contact the winding 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure each of the cover members of Applegate in view of Mock and Torossian to be configured with an inner portion that is sized and shaped to substantially encapsulate and directly contact the winding end turns of the stator assembly so as to cause transfer of heat from the winding end turns to the covers, as disclosed by Bahr for one cover, in order to provide good heat transfer between the end windings and the housing, as taught by Bahr (para [0046]).
Re claim 4, Applegate in view of Mock, Torossian and Bahr disclose claim 1 as discussed above. Applegate further discloses the magnets 1614 are spaced apart on the hollow cylindrical member (figs 16a, 17c & 17e). 
Re claim 7, Applegate in view of Mock, Torossian and Bahr disclose claim 4 as discussed above. Applegate further discloses the rotor 1604 has at least one dimple (figs 17c, 17e & below) formed in the hollow cylindrical member between a pair of adjacent magnets 1614 (figs 17c, 17e & below, para [0053]-[0054], magnets are placed in slots in the rotor & fig 17e implies the slots are hole inside the rotor) to produce air swirl that effects transfer of heat from the magnets 1614 (figs 17c, 17e & below, as rotor rotates dimples will cause some turbulence to the air that will transfer some heat from the magnets). 

    PNG
    media_image3.png
    303
    430
    media_image3.png
    Greyscale

Re claim 9, Applegate in view of Mock, Torossian and Bahr disclose claim 4 as discussed above. Applegate further discloses a cooling blade (figs 17c & below) attached to the hollow cylindrical member and located between a pair of adjacent magnets 1614 (figs 17c & below, between the magnets when viewed in the axial direction). 

    PNG
    media_image4.png
    363
    415
    media_image4.png
    Greyscale

Re claim 10, Applegate in view of Mock, Torossian and Bahr disclose claim 4 as discussed above. Applegate further discloses a cooling blade (figs 17c & above for claim 9) integrally formed on the hollow cylindrical member (figs 17c & above) and located between a pair of adjacent magnets (figs 17c & above for claim 9). 
Re claim 11, Applegate in view of Mock, Torossian and Bahr disclose claim 4 as discussed above. Applegate further discloses a cooling groove (figs 17c, 17e & below) formed in the hollow cylindrical member between a pair of adjacent magnets 1614 (figs 17c, 17e & below, since grooves exposed to air they provide some cooling as rotor rotates). 

    PNG
    media_image5.png
    303
    430
    media_image5.png
    Greyscale

Re claim 13, Applegate in view of Mock, Torossian and Bahr disclose claim 1 as discussed above. Applegate further discloses the magnets 1614 are interior permanent magnets (figs 16a, 17c & 17e, para [0053]-[0054], magnets are placed in slots in the rotor & fig 17e implies the slots are hole inside the rotor). 
Re claim 16, Applegate in view of Mock, Torossian and Bahr disclose claim 1 as discussed above. Applegate is silent with respect to the material that bonds the laminated sheets together is an electrically insulative and thermally conductive epoxy resin.
Torossian discloses the material that bonds the laminated sheets together is an electrically insulative and thermally conductive epoxy resin (col 2, lns 9-17; col 2, lns 31-44 & col 8, lns 62-68).

Re claim 20, Applegate in view of Mock, Torossian and Bahr disclose claim 1 as discussed above. Applegate further discloses a first one of the covers 1610 has an opening through which the rotor shaft 1602 extends (figs 16a-b, para [0050]), and wherein the self-cooling motor further comprises a sealing device (fig 16a-b, para [0051]) to create a seal between the rotor shaft 1602 and the first one of the covers 1610 (figs 16a-b, para [0051]). 
Re claim 21, Applegate in view of Mock, Torossian and Bahr disclose claim 1 as discussed above. Applegate further discloses the rotor 1604 defines a center line of the motor (figs 16a-b) and wherein each cover 1610, 1612 has an exterior surface (figs 16a-b) that is configured with a plurality of cooling fins (figs 16a-b) that extend radially from the center line of the motor (figs 16a-b, the cooling fins as a whole extend radially from the center).
Re claim 22, Applegate in view of Mock, Torossian and Bahr disclose claim 1 as discussed above. Applegate further discloses the rotor 1604 defines a center line of the motor (figs 16a) and the housing further comprises an exterior surface that is configured with a plurality of cooling fins (figs 16a, para [0051]) that extend parallel to the center line of the motor.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Applegate in view of Mock, Torossian and Bahr and in further view of Tsubusa (JP2013236505, “Tsubusa”, using machine translation). 
Re claim 5, Applegate in view of Mock, Torossian and Bahr discloses claim 4 as discussed above. Applegate is silent with respect to the rotor has at least one thru-hole in the hollow cylindrical member, wherein the at least one through-hole is located between a pair of adjacent magnets to allow air to pass from the interior region of the rotor to the outside of the rotor so as to produce air circulation about the magnets.
Tsubusa discloses the rotor has at least one a plurality of thru-hole 28 (figs 1-3, para [0025]) in the hollow cylindrical member 21 (figs 1-3), wherein the at least one through-hole 28 is located between a pair of adjacent magnets 24 (figs 2-3) to allow air to pass from the interior region of the rotor to the outside of the rotor (figs 1-3, para [0035]) so as to produce air circulation about the magnets 24 (para [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the rotor of Applegate in view of Mock, Torossian and Bahr to have at least one thru-hole in the hollow cylindrical member, wherein the at least one through-hole is located between a pair of adjacent magnets to allow air to pass from the interior region of the rotor to the outside of the rotor so as to produce air circulation about the magnets, as taught by Tsubusa, in order to improve cooling of the rotor magnets, as taught by Tsubusa (para [0035]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Applegate in view of Mock, Torossian and Bahr and in further view of Tsumagari (JP4737341, “Tsumagari”).  
Re claim 12, Applegate in view of Mock, Torossian and Bahr disclose claim 1 as discussed above. Applegate fails to disclose the magnets are surface permanent magnets.
Tsumagari discloses the magnets 22a are surface permanent magnets (fig 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the magnets of Applegate in view of Mock, Torossian and Bahr as surface permanent magnets, as taught by Tsumagari, in order to reduce manufacturing cost, since surface permanent magnets do not require punching the laminations to form magnet holes in the rotor core and thereby producing wasted lamination material, as opposed to fixing the magnets to the surface of the rotor.

Claims 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Applegate in view of Mock, Torossian and Bahr and in further view of Koyakata (JP2010057211, “Koyakata”, using machine translation).  
Re claim 18, Applegate in view of Mock, Torossian and Bahr discloses claim 1 as discussed above. Applegate is silent with respect to a thermally conductive material disposed between the winding end turns and the interior wall of the housing so as to create a heat path from the winding end turns, through the stack of lamination sheets and to the housing.
Koyakata discloses a thermally conductive material (fig 5, para [0033]-[0035], [0047], [0072]-[0073] & [0075], material of 95, same as material for 82 & 84 of fig 2) disposed between the winding end turns (figs 2 & 5) and the interior wall of the housing (para [0027]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure a thermal conductive material disposed between the winding end turns and interior wall of the housing of Applegate in view of Mock, Torossian and Bahr, as disclosed by Koyakata, in order to improve heat dissipation, as disclosed by Koyakata (para [0073]). It is pointed out that Applegate in view of Mock, Torossian, Bahr and Koyakata discloses the thermally conductive material between the winding end turns and the interior wall of the housing so as to create a heat path from the winding end turns, through the stack of lamination sheets and to the housing, since Applegate discloses the housing is a heat sink; Torossian discloses the electrically insulative and thermally conductive bonding material; and Koyakata discloses the thermally conductive material between the winding end turns and the stator laminations and inner surface of the housing.
Re claim 24, Applegate in view of Mock, Torossian and Bahr discloses claim 1 as discussed above. Applegate is silent with respect to a first resin and second resin applied along the radius of the stator laminations, wherein the first resin is applied to portions of the laminations that are covered by the windings and near the housing so as to provide a thermal block and enhance heat transfer from the windings to the housing, and wherein the second resin is applied to the portions of the laminations that are 
Koyakata discloses a first resin (fig 5, para [0033]-[0035], [0047], [0072]-[0073] & [0075], resin of 95, same as resin for 82 & 84 of fig 2) and second resin (fig 5, para [0033]-[0035], [0047], [0072]-[0073] & [0075], resin of 96, same as resin for 81 & 83 of fig 2) applied along the radius of the stator laminations (fig 5, para [0028]), wherein the first resin is applied to portions of the laminations that are covered by the windings 2 (figs 1 & 5), and wherein the second resin is applied to the portions of the laminations that are between the windings 2 and the gap (figs 1, 5 & below, portions of laminations covered by 86s) between the rotor 6 (figs 1, 5 & below) and the stator assembly 1 (figs 1, 5 & below) in order to reduce heat transfer from the windings 2 to the rotor (figs 1, 5 & below, impedes heat transfer since 96 is made of a material that is not thermally conductive).

    PNG
    media_image6.png
    510
    841
    media_image6.png
    Greyscale



It is pointed out that Applegate in view of Mock, Torossian, Bahrand and Koyakata: 
the first resin is applied to portions of the laminations that are covered by the windings and near the housing so as to provide a thermal block and enhance heat transfer from the windings to the housing, since Applegate discloses the windings are near the housing; and Koyakata discloses the windings are at a radial outer position of the slot; and
the second resin is applied to the portions of the laminations that are between the windings and the gap between the rotor and the stator assembly in order to impede heat transfer from the windings to the magnets, since Applegate discloses magnets on the rotor and Koyakata discloses the second resin is between the windings and the gap.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Applegate in view of Mock, Torossian and Bahr and in further view of Hossain et al. .  
Re claim 23, Applegate in view of Mock, Torossian and Bahr discloses claim 1 as discussed above. Applegate is silent with respect to an electrically insulative and thermally conductive potting between the laminations and the interior wall of the housing.
Hossain discloses a thermally conductive potting 11 (fig 5, para [0023] & [0025]-[0026]) between the laminations (fig 3, para [0022]) and interior wall 15 (figs 3-5, para [0024]-[0025]) of the housing 14 (figs 3-5, para [0025]); and
discloses a company that produces the thermally conductive potting 11 (para [0026], last five lns, Timtronics) and thermal conductivity range of the thermally conductive potting 11 (para [0023], 1 to 20W/mK).
Timtronics discloses electrically insulative and thermally conductive potting TIM-LGF 2004 for gap filling with a thermal conductivity of 2W/mK (“Product Description” & chart for Tim-LGF 2004 from web page and data sheet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the laminations and housing of Applegate in view of Mock, Torossian and Bahr to: 
include a thermally conductive potting between the laminations and the interior wall of the housing, as disclosed by Hossain, in order to reduce thermal resistance between the lamination sheets and the housing and reduce manufacturing costs, as taught by Hossain (para [0030]);and
.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Applegate in view of Mock, Torossian and Bahr and in further view of Sato et al. (US4153034, “Sato”).  
Re claims 25-26, Applegate in view of Mock, Torossian and Bahr disclose claim 1 as discussed above. Applegate is silent with respect to: 
a two-way vent filter apparatus mounted to the housing to manage air volume changes that may be caused by temperature and/or pressure changes in the motor, wherein the two-way\ vent -filter apparatus filters the incoming air of moisture and particulates to maintain the dryness and cleanliness within the interior space of the motor housing; and 
the two-way vent filter apparatus comprises a Pall PFD Reservoir Vent Filter.
Sato discloses a two-way vent filter apparatus 18 (figs 1-3, col 2, lns 19-26 & lns 37-56) mounted to the housing 11 to manage air volume changes that may be caused by temperature and/or pressure changes in the generator (figs 1-3, col 2, lns 8-14, lns19-26 & lns 37-56, magneto), wherein the two-way\vent-filter apparatus filters the incoming air of moisture and particulates to maintain the dryness and cleanliness within the interior space of the housing 11 (figs 2-3, col 2, lns 19-36).

configure the housing of Applegate in view of Mock, Torossian and Bahr with a two-way vent filter apparatus mounted to the housing to manage air volume changes that may be caused by temperature and/or pressure changes in the motor, wherein the two-way\ vent -filter apparatus filters the incoming air of moisture and particulates to maintain the dryness and cleanliness within the interior space of the motor housing, as disclosed by Sato for a generator, in order to maintain the internal pressure of the housing at the same level as the atmospheric pressure, as taught by Sato (col 2, lns 54-56); and
substitute the two-way filter apparatus of Applegate in view of Mock, Torossian, Bahr and Sato, with a Pall PFD Reservoir Vent Filter, since both are two-way filter apparatus and are capable of performing the same function.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834